On September 17, 1928, this court entered an order adjudging Walter D. Payne, an attorney at law, licensed to practice before this court, in contempt of court, and imposed a fine in the sum of $100.00. Said respondent in said contempt proceedings has filed recently in this court a petition for the remission of said fine. In this petition, an explanation is made of the conduct for which he was fined, and his reasons therefore, which, if presented at the time, would in all likelihood, have satisfied the court that no contempt was intended, with the result that no fine would have been imposed. However, the term of court at which the contempt judgment was rendered has long since terminated and this court has no authority to now remit the fine imposed. *Page 117 
The petitioner may apply for that purpose to the Board of Pardons. If the petitioner sees fit to pay the fine, or if he obtains a remission of said fine by the State Board of Pardons, in either event it is the order of the court that he will stand purged of the contempt. It is so ordered.
DAVIS, C. J. and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.